Citation Nr: 1140205	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the Veteran's cause of death for an award of burial benefits under 38 C.F.R. § 3.1600(a).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to November 1971.  He served in the Republic of Vietnam from May 1970 to April 1971. The Veteran died in 2006.

This matter was last before the Board of Veterans' Appeals (Board) in March 2010 on appeal of an August 2007 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA). The rating decision denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death and the Board remanded the claim for clarification from the Appellant and for additional development.

In January 2010, the Appellant appeared at a hearing held before the below-signed Veterans Law Judge in Nashville, Tennessee. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Appellant was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Appellant and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999). The hearing was legally sufficient.


FINDINGS OF FACT

1. The Veteran served from September 1968 to November 1971. He served in the Republic of Vietnam from May 1970 to April 1971.

2. The Veteran died in 2006. His immediate cause of death was determined to be cardiac arrhythmia due to arteriosclerotic heart disease. The death certificate lists "severe psoriasis with arthritis secondary to Agent Orange" as a significant condition contributing to, but not resulting in the underlying cause of, death.

3. At the time of the Veteran's death, service connection was not in effect for any disabilities.

4. Atherosclerotic cardiovascular disease is presumptively associated with exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Appellant under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Entitlement to Service Connection for Cause of Death

The Appellant has asserted that the Veteran was exposed to Agent Orange during his active duty service and that exposure resulted in his death. Specifically, he contends that Agent Orange caused testicular cancer and severe psoriasis which materially contributed to and hastened death.

The benefit of the doubt rule provides that a claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, a claimant prevails when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds that there is an approximate balance  and, as such, the claim will be granted. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). Due to the Veteran's service in Vietnam, he is presumed to have been exposed to herbicides.

Certain diseases listed at 38 C.F.R. § 3.309(e), shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service. The relevant regulatory provision to this effect was amended effective August 31, 2010, to include that ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), as amended effective August 31, 2010, by 75 Fed. Reg. 53,202 (August 31, 2010). Although the Appellant contends that the Veteran's death was hastened by testicular cancer and psoriasis that were caused by Agent Orange exposure, the death certificate reflects arteriosclerotic heart disease as a cause of his death. Arteriosclerosis is a group of diseases characterized by thickening and loss of elasticity of the arterial walls.  Lynch v. Brown, 9 Vet. App. 456, 457 (1996). Atherosclerosis is a common form of arteriosclerosis. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 174 (31st ed. 2007).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection). A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature. Id.

At the time of the Veteran's death, service connection was not in effect for any disabilities. However, the medical evidence of record reflects that the Veteran had arteriosclerotic heart disease, a disease presumptively associated with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e) (2010). The presumptions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) can be applied to the Appellant's case so service connection for arteriosclerotic heart disease can be awarded on a presumptive basis. Id. As arteriosclerotic heart disease is a direct cause of his death, service connection for cause of death is granted.


ORDER

Service connection for the cause of the Veteran's death for an award of burial benefits under 38 C.F.R. § 3.1600(a) is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


